1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     EAGLE INVESTORS,                                )
4                                                    )
                          Plaintiff,                 )        Case No.: 2:14-cv-00123-GMN-NJK
5
           vs.                                       )
6                                                    )                     ORDER
     BANK OF AMERICA, N.A., et al.,                  )
7                                                    )
                          Defendants.                )
8
                                                     )
9

10          On March 29, 2018, the Court granted summary judgment to Defendants Bank of
11   America, N.A., successor by merger to BAC Home Loans Servicing, LP f/k/a Countrywide
12   Home Loans Servicing, LP (“BANA”) and Mortgage Electronic Registration Company
13   System, Inc. (“MERS”) (collectively “Defendants”) because, under Bourne Valley Court Trust
14   v. Wells Fargo Bank, N.A., 832 F.3d 1154 (9th Cir. 2016), the Northern Terrace Homeowners
15   Association (“HOA”) “foreclosed under a facially unconstitutional notice scheme” and
16   therefore the “foreclosure sale cannot have extinguished” Plaintiff’s deed of trust on the
17   property. (Order 6:15–17, ECF No. 133). The Ninth Circuit has since held, however, that
18   Nevada’s homeowner’s association foreclosure scheme is not facially unconstitutional because
19   the decision in Bourne Valley was based on a construction of Nevada law that the Nevada
20   Supreme Court has since made clear was incorrect. See Bank of Am., N.A. v. Arlington W.
21   Twilight Homeowners Ass’n, 920 F.3d 620, 624 (9th Cir. 2019) (recognizing that Bourne
22   Valley “no longer controls the analysis” in light of SFR Investments Pool1, LLC v. Bank of New
23   York Mellon, 422 P.3d 1248 (Nev. 2018)). Moreover, for orders from this district that relied on
24   Bourne Valley Court Trust v. Wells Fargo Bank, N.A., 832 F.3d 1154 (9th Cir. 2016), and were
25   thereafter appealed, the Ninth Circuit recently began reversing and remanding such orders in


                                                Page 1 of 2
1    light of Bank of Am., N.A. v. Arlington W. Twilight Homeowners Ass’n, 920 F.3d 620, 624 (9th
2    Cir. 2019). See, e.g., U.S. Bank, N.A, v. SFR Investments Pool 1, LLC, No. 18-16006, 2019 WL
3    6817304, at *1 (9th Cir. Dec. 13, 2019).
4            Accordingly, to preserve judicial resources, the Court expresses its willingness to
5    reconsider or vacate its prior Order, (ECF No. 133).1 Accordingly, if the Court of Appeals for
6    the Ninth Circuit remands this case in light of this Order,
7            IT IS HEREBY ORDERED that the parties shall have thirty days from the date of
8    remand to file renewed dispositive motions.
9            IT IS FURTHER ORDERED that the Court’s prior order, (ECF No. 137), is now
10   amended to conform with this Order.
11           The Clerk of Court shall deliver a copy of this Order to the United States Court of
12   Appeals for the Ninth Circuit, Appeal Number 18-15631.
13

14                        23 day of December, 2019.
             DATED this _____
15

16
                                                           ___________________________________
17
                                                           Gloria M. Navarro, District Judge
                                                           United States District Court
18

19

20

     1
21     The Court previously vacated its Order, (ECF No. 133), through a later Order filed on December 18, 2019.
     (See Order, ECF No. 137). However, because this Court lacks jurisdiction over the aspects of the case properly
22   involved in the current appeal, the Court now AMENDS the December 18, 2019 Order, (ECF No. 137), in part
     to indicate the Court’s willingness to reconsider or vacate the prior judgment upon remand pursuant to Federal
23   Rule of Civil Procedure 62.1. Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (holding that
     the filing of a notice of appeal “confers jurisdiction on the court of appeals and divests the district court of its
24   control over those aspects of the case involved in the appeal”); Mendia v. Garcia, 874 F.3d 1118, 1121 (9th Cir.
     2017) (remanding to district court to permit reconsideration of the judgment pursuant to Fed. R. Civ. P. 62.1 and
25   Fed. R. App. P. 12.1).



                                                         Page 2 of 2
